The application of the Brooklyn Bar Association for an order to revoke the admission of Joshua R. Bennett as attorney and counselor at law of this court is granted, and the order of this court dated January 21, 1921, admitting said Bennett as attorney and counselor at law of this court is revoked, and his name stricken from the roll of attorneys, on the ground that he concealed from the committee on character and fitness the fact of his disbarment in the State of Pennsylvania. Present — Blackmar, P. J., Rich, Kelly, Jaycox and Young, JJ.